DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 4/13/2021 were accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11003837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.
Instant Application
Reference Patent
1. A document processing system comprising: 
a content tree generator configured to generate a content tree that represents a content document and has a node; 
a content editing system configured to make a modification to the node, the node including: 
a change record generator configured to generate a first change record representing the modification to the node; and 
a reference update system configured to update a reference in the first change record to refer to the node and update a reference in the node to refer to the first change record; and 
a text mark that has a one-way reference to the node, and a position value indicative of a position in the node, and text mark reference update logic configured to update the one-way reference to the node to be a one-way reference to the first change record after the first change record is generated.
1. A document processing system, comprising:
a content tree generator that generates a content tree that represents a content document and has a node;
a content editing system that makes a modification to the node, the node including:
a change record generator that generates a first change record representing the modification to the node; and
a reference update system that updates a reference in the first change record to refer to the node and that updates a reference in the node to refer to the first change record; and
a text mark that has a one-way reference to the node, and a position value indicative of a position in the node, and text mark reference update logic that updates the one-way reference to the node to be a one-way reference to the first change record after the first change record is generated…
2. The document processing system of claim 1 wherein the content editing system is configured to make a subsequent modification to the node, and the change record generator is configured to generate a subsequent change record representing the subsequent modification to the node.
1. the content editing system is configured to make a subsequent modification to the node,
the change record generator is configured to generate a subsequent change record representing the subsequent modification to the node
3. The document processing system of claim 2 wherein the reference update system in the node is configured to: 
generate a reference in the subsequent change record to the node; update the reference in the first change record to be a one-way reference to the subsequent change record; 

and generate a reference, in the node, to the subsequent change record.
1. the reference update system in the node is configured to 

generate a reference in the subsequent change record to the node, update the reference in the first change record to be a one-way reference to the subsequent change record 
…
and generate a reference, in the node, to the subsequent change record
4. The document processing system of claim 3 wherein the text mark comprises: 
a new change record detector configured to detect generation of the subsequent change record, wherein the text mark reference update logic in the text mark is configured to update the one-way reference to the first change record to be a one-way reference to the subsequent change record.
2. The document processing system of claim 1 wherein the text mark comprises:
a new change record detector configured to detect generation of the subsequent change record, wherein the text mark reference update logic in the text mark is configured to update the one-way reference to the first change record to be a one-way reference to the subsequent change record.
5. The document processing system of claim 4 wherein the text mark comprises: 
change record traversal logic configured to traverse the first change record and the subsequent change record using the one-way reference, in the text mark, to the first change record, the one-way reference, in the first change record, to the subsequent change record, and the reference, in the subsequent change record, to the node.
3. The document processing system of claim 2 wherein the text mark comprises:
change record traversal logic configured to traverse the first change record and the subsequent change record using the one-way reference, in the text mark, to the first change record, the one-way reference, in the first change record, to the subsequent change record, and the reference, in the subsequent change record, to the node.
6. The document processing system of claim 5 wherein the text mark comprises: 
change interpretation logic configured to identify the modification and subsequent modification based on traversal of the first change record and the subsequent change record and generate a change interpretation based on the identified modification and subsequent modification.
4. The document processing system of claim 3 wherein the text mark comprises:
change interpretation logic configured to identify the modification and subsequent modification based on traversal of the first change record and the subsequent change record and generate a change interpretation based on the identified modification and subsequent modification.
7. The document processing system of claim 6 wherein the text mark comprises: 
offset update logic configured to update the position value in the text mark, identifying the position in the node, based on the change interpretation.
5. The document processing system of claim 4 wherein the text mark comprises:
offset update logic configured to update the position value in the text mark, identifying the position in the node, based on the change interpretation.
8. The document processing system of claim 7 wherein the text mark reference update logic is configured to update the one-way reference to the first change record, in the text mark, to be a one-way reference to the node.
6. The document processing system of claim 5 wherein the text mark reference update logic is configured to update the one-way reference to the first change record, in the text mark, to be a one-way reference to the node.
9. The document processing system of claim 8 and further comprising: 
a memory management system that allocates memory for the text mark, the node, the first change record and the subsequent change record and that releases memory allocated to any change record which is not referred to by any text mark, change record, or node.
7. The document processing system of claim 6 and further comprising:
a memory management system that allocates memory for the text mark, the node, the first change record and the subsequent change record and that releases memory allocated to any change record which is not referred to by any text mark, change record, or node.
10. The document processing system of claim 1 wherein the content editing system comprises: a browser-based interface that receives edit user inputs and edits the content document based on the edit user inputs.
8. The document processing system of claim 1 wherein the content editing system comprises:
a browser-based interface that receives edit user inputs and edits the content document based on the edit user inputs.


Claims 11-14 recite substantially similar limitations to claims 1-4 respectively and are thus rejected along the same rationales.
Claim 15 recites substantially similar limitations to claims 5 and 6 combined and is thus rejected along the same rationale.
Claims 16-18 recite substantially similar limitations to claims 7-9 respectively and are thus rejected along the same rationales.
19. The method of claim 11 wherein the method of processing the content document is performed on a first client computing system and wherein making a modification comprises: 
receiving an indication of the modification from a second client computing system; and identifying the modification as being made from the second client computing system.
15. The method of claim 9 wherein the method of processing the content document is performed on a first client computing system and wherein making a modification comprises:
receiving an indication of the modification from a second client computing system; and
identifying the modification as being made from the second client computing system.




Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11003837 B2 in view of Crosbie et al (US 20140115332 A1; filed 10/16/2013). Although the claims are not identical, they are not patentably distinct from each other as shown below.

Instant Application
Reference Patent
20. A  document processing system comprising: 
a content tree generator that generates a content tree that represents a content document and has a node; 
a content editing system, 
a change record generator that generates a first change record representing the modification to the node; and 
a reference update system that updates a reference in the first change record to refer to the node and that updates a reference in the node to refer to the first change record; and 
a text mark that has a one-way reference to the node, and a position value indicative of a position in the node, and text mark reference update logic that updates the one-way reference to the node to be a one-way reference to the first change record after the first change record is generated.
1. A document processing system, comprising:
a content tree generator that generates a content tree that represents a content document and has a node;
a content editing system that makes a modification to the node, the node including:



a change record generator that generates a first change record representing the modification to the node; and
a reference update system that updates a reference in the first change record to refer to the node and that updates a reference in the node to refer to the first change record; and
a text mark that has a one-way reference to the node, and a position value indicative of a position in the node, and text mark reference update logic that updates the one-way reference to the node to be a one-way reference to the first change record after the first change record is generated…


All claimed elements of claim 20 in the instant application are contained in the claims of the reference patent except for being deployed on a cloud-based client computing system. 
	However, Crosbie teaches deployed on a cloud-based client computing system (Crosbie et al, paragraph 18: “editing of documents in cloud based applications”; Also see abstract and fig. 2 regarding the cloud based application).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Crosbie such that the editor is cloud-based. This would have enabled collaboration and remote storage of data (Crosbie, paragraph 2: “Cloud-based solutions for team collaboration, team file sharing, and group email systems are key offerings;” paragraph 49: “program modules may be located in both local and remote computer system storage media”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fanning (US 20120331375 A1): Teaches tracking modifications to text source documents that waits for the nodes to be updated.
Pugh (US 20100070721 A1): Teaches a tree editor with a buffer for insertions and edits.
Simova (US 20070061704 A1): Teaches a document editor which keeps annotations separate from the edited documents, and has one-way pointers to the editable text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178